Citation Nr: 1815276	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  07-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a genitourinary disorder, to include prostatitis, recurrent urinary tract infections, and/or any disability manifesting in increased urinary frequency and/or hematuria (hereinafter "a genitourinary disorder").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to March 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2015, a hearing was held before a decision review officer (DRO) at the Columbia RO.  A transcript of that proceeding is of record.

In March 2017, the Board remanded this case to obtain an etiology opinion.  In September 2017, the Board remanded this appeal again to obtain an opinion and to obtain additional records.  These actions were accomplished; there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's current genitourinary disorder was not manifested during service and is not shown to be related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a genitourinary disorder has not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a December 2010 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in April 2012 and addendum opinions in July 2012, April 2017, and May 2017.  The Board found the opinions in adequate.  A new one was provided in November 2017.  It is adequate for the purposes of the instant claim, as it involved a review of the claims file, and provided discussions of pertinent evidence, and gave sufficient rationales for all opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

The Veteran seeks service connection for a genitourinary disorder.  The Veteran has a current diagnosis of a genitourinary disorder; but the probative evidence of record does not indicate that it is related to service.

The Veteran's service treatment records (STRs) reflect that in September 1997, he reported having blood in his urine and back pain.  He was referred for an urology examination.  At his October 1997 urology examination, the Veteran reported having one to two UTIs within the past year.  The examiner found the Veteran to have a small prostate.

The Veteran has received treatment in military and private medical facilities since leaving service.  In May 2004, a provider noted that the Veteran had a mildly enlarged prostate.  At a February 2005 checkup, the provider indicated that the Veteran's prostate was normal.  In February 2007, the Veteran reported symptoms of increased urinary frequency, some dysuria, bladder pressure, and testicle soreness.  The provider considered prostatitis and prescribed medicine.  In September 2008, a provider found the Veteran to have a mildly enlarged prostate.  In June 2010, November 2010, and December 2010, a provider diagnosed the Veteran with chronic prostatitis.  

At an April 2012 VA examination, the Veteran was diagnosed with prostate hypertrophy, chronic prostatitis, urethral stricture, hematuria, and erectile dysfunction.  However, the examiner did not give an opinion on service connection.  In an July 2012 addendum opinion, the examiner opined that it is less likely than not that the Veteran's current symptoms involving the lower urinary tract can be definitively connected to his complaints in the military.  The examiner noted that in 1997, the Veteran's STRs reflected that he had a small prostate, which does not match the typical chronic prostatitis/prostatism type of symptomatology.

In an April 2017 opinion, the examiner stated that the Veteran's prostate condition do not begin, nor was in any way related to active duty.  The examiner explained that the Veteran's prostate was noted to be normal at discharge and was noted to be small on cystoscopy.  Given those findings, the examiner opined the Veteran's current chronic prostatitis is less likely than not incurred in or related to active duty.

In a May 2017 opinion, the examiner opined it is less likely than not the Veteran's current chronic prostatitis is secondary to his UTIs and hematuria on active duty and less likely than not that it had its onset in or otherwise etiologically related to his active service.

As noted above, the April 2012, July 2012, April 2017, and May 2017 examination reports and opinions are not adequate.  

In a November 2017 opinion, an examiner who had not previously examined the Veteran opined that the Veteran's current diagnosis is less likely than not incurred in or caused by service.  The examiner stated that the Veteran was appropriately treated for UTIs in service and his cystoscopy did not show an enlarged prostate.  The examiner went on to explain that his hematuria resolved in service and his urinalysis testing had been negative for blood, nitrites, and leukocyte esterase since 2010, the only exception being "trace" leukocyte esterase in March 2009.  The examiner specifically stated that because the Veteran had a small prostate, a negative cystoscopy, and mostly negative urinalysis testing since service, his current prostate disability was not related to service.  

The Veteran contends that he was diagnosed with chronic prostatitis and experienced multiple urinary tract infections (UTIs) during service.  However, the Veteran's STRs do not indicate that he was diagnosed with chronic prostatitis.  Further, at his May 2015 DRO hearing, the Veteran stated that he had numerous UTIs during service, but stated that he did not have a diagnosis of prostatitis.  He testified that he did not receive a diagnosis of prostatitis until 2002, which is four years after he left active duty service.  The inconsistent report of onset reduces the Veteran's credibility with regard to when he was diagnosed with prostatitis.  

The Veteran's statements regarding his observable symptoms are probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)  However, to the extent they assert a nexus between the Veteran's current genitourinary disorder and his active service, they are afforded less probative value, as the Veteran in this case is not shown to possess the requisite medical expertise needed to determine whether his current genitourinary disorder is caused by or incurred in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, his assertions have been considered by a competent medical professional and found to be not supportable.  

The Board affords the greatest probative value to the November 2017 VA examiner's opinion that the Veteran's current genitourinary disorder was less likely than not related to or caused by the Veteran's active duty service.  The VA examiner's opinion was based upon a thorough review of the claims file, including the Veteran's STRs, and importantly, it is supported by a thorough and reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a genitourinary disorder.  There is no reasonable doubt to be resolved and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a genitourinary disorder is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


